           Case 5:11-cr-00516-XR Document 85 Filed 11/11/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


UNITED STATES OF AMERICA,                     '
                                              '
                       Plaintiff,             '
                                              '
v.                                            '       CRIMINAL NO. SA-11-CR-516-XR
                                              '
MEHRDAD ANSARI, (3),                          '
                                              '
                       Defendant.             '


       GOVERNMENT=S EXPERT WITNESS NOTIFICATION-FINGERPRINTS

       COMES NOW, the United States of America, by and through its undersigned counsel,

Mark T. Roomberg, Assistant United States Attorney, and hereby files its Expert Witness

Notification-Fingerprints, and states:

       Pursuant to Federal Rule of Evidence 702, 703, 704, and 705, and Federal Rule of

Criminal Procedure 16, the United States hereby gives notice that it intends to call the following

witness:

       D.J. Fife, an expert on fingerprint analysis, to testify as to the methodology of fingerprint

comparison; he will further testify as to the examination and comparison of known and latent

prints found on certain items seized from the Defendant and provided to the FBI when his

custody was transferred from the Republic of Georgia to the United States government. In

summary, Examiner Fife will testify that he compared the known prints of the Defendant with

the latent prints found on the notebooks/journals seized from the Defendant and the defendant's

fingerprints match the latent prints.


                                                  1
          Case 5:11-cr-00516-XR Document 85 Filed 11/11/20 Page 2 of 3




       Examiner Fife=s credentials and report are more fully set forth in the attached documents.

       The United States requests that the defendant provide the government with reciprocal

discovery, including expert witness testimony, as provided by Federal Rules of Evidence 702,

703, 705, Federal Rule of Criminal Procedure 16, and the Court=s Standing Discovery Order.

                                                    Respectfully submitted,

                                                    GREGG N. SOFER
                                                    United States Attorney


                                            By:                   /s/
                                                    MARK T. ROOMBERG
                                                    Assistant United States Attorney
                                                    State Bar No. 24062266
                                                    601 N.W. Loop 410, Suite 600
                                                    San Antonio, Texas 78216
                                                    Tel: (210) 384-7150




                                               2
          Case 5:11-cr-00516-XR Document 85 Filed 11/11/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of November 2020, a true and correct copy of the
foregoing instrument was electronically filed with the Clerk of the Court using the CM/ECF
System which will transmit notification of such filing to the following CM/ECF participant:

       Michael Gross, Esquire


                                                               /s/
                                                  MARK T. ROOMBERG




                                             3
